Citation Nr: 0517903	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  96-23 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an in increased disability rating for service-
connected headaches, currently evaluated as 50 percent 
disabling, on an extraschedular basis.

(The issue of whether new and material evidence has been 
received which is sufficient to reopen a previously-denied 
claim of entitlement to service connection for a psychiatric 
disorder and the issue of entitlement to a total rating for 
compensation purposes based on individual unemployability due 
to service-connected disabilities are the subjects of a 
separate decision.)


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Siegel, Counsel
INTRODUCTION

This case arises from an April 1996 rating decision in which 
the Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (the RO) denied the veteran's claim of 
entitlement to an increased disability rating for his 
service-connected headaches.  The case is now under the 
jurisdiction of the RO in Louisville, Kentucky.

Procedural history

The veteran served on active duty from January 1947 to 
November 1949, from February 1950 to March 1955, from May 
1955 to February 1958, and from March 1958 to June 1964.

In May 1978, service connection was granted for headaches.  A 
10 percent disability rating was assigned.  

In July 1995, the veteran filed a claim for an increased 
disability rating for his service-connected headaches, at 
that time rated as 10 percent disabling.  The Phoenix RO 
denied the claim in an April 1996 rating decision.  The 
veteran thereafter indicated timely disagreement with that 
decision and subsequently perfected an appeal by submitting a 
substantive appeal (VA Form 9) in May 1996.

In August 1999, the Phoenix RO increased the disability 
rating for the veteran's service-connected headaches from 10 
percent to 50 percent.  The veteran has not indicated that he 
was satisfied with that rating.  

In June 2004, the Board remanded this claim in order to 
address due process concerns.  The case is again before the 
Board for appellate review.

A motion to advance this case on the docket due to the 
veteran's advancing age was granted by the Board in June 
2005.  See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. 
§ 20.900(c) (2004).

Clarification of issue on appeal

The currently assigned 50 percent rating is the maximum that 
can be awarded under the VA rating schedule for headaches.  
See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2004).  
However, an increased rating on an extraschedular basis is 
still available to the veteran under 38 C.F.R. § 3.321(b)(1).  
There is no other basis for awarding a disability rating in 
excess of the schedular maximum.  The issue on appeal has 
been characterized accordingly.

Representation

As noted on the first page of this decision, other issues are 
being dealt with by the Board in a separate decision that 
will be issued simultaneously with this decision.  The 
veteran has another representative as to those issues, 
necessitating separate appellate decisions.  

With regard to the instant claim, the veteran's accredited 
representative filed a motion in March 2005 that it be 
permitted to withdraw representation.  A copy of that motion 
was furnished to the veteran, who did not respond to the 
representative's motion.  The Board, in June 2005, advised 
the veteran's representative that its motion to withdraw was 
denied.  The veteran's representative subsequently submitted 
an Informal Hearing Presentation, and the claim is once again 
before the Board for its consideration.


FINDING OF FACT

The evidence in this case does not show that the veteran's 
service-connected headaches cause marked interference with 
employment or frequent periods of hospitalization so as to 
render impractical the application of the regular schedular 
standards. 




CONCLUSION OF LAW

The criteria for an increased disability rating for service-
connected headaches on an extra-schedular basis are not met.  
38 C.F.R. § 3.321(b)(1) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran, who is currently in receipt of the maximum 
schedular disability rating that can be assigned for his 
service-connected headaches, is seeking an increased 
disability rating on an extraschedular basis, in essence 
alleging that the severity of this disability renders the 
schedular criteria impractical.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are discussed 
below, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable with regard to the veteran's claim of 
entitlement to TDIU benefits.  See Holliday v. Principi, 14 
Vet. App. 280 (2000) [the Board must make a determination as 
to the applicability of the various provisions of the VCAA to 
a particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  

In this case, in response to the Board's June 2004 remand, 
VCAA notice letters were sent to the veteran in July 2004 and 
August 2004, listing in great detail the kinds of evidence 
that would support the claim, including medical reports and 
lay statements.  These letters not only notified the veteran 
of the evidence already of record, but also notified him 
specifically of the additional evidence that was needed in 
his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the July 
2004 and August 2004 VCAA letters, the RO informed the 
veteran that VA was responsible for getting relevant records 
from any Federal agency, which "may include medical records 
from the military, from VA hospitals (including private 
facilities where VA authorized treatment), or from the Social 
Security Administration."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In 
the July 2004 and August 2004 letters, the veteran was 
informed, in a section entitled "What Must the Evidence Show 
to Support Your Claim?", of the kinds of evidence he should 
submit.  See the July 2004 letter, page 6, and August 2004 
letter, p. 5.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  Both the July 2004 and August 2004 
letters advised the veteran "We will make reasonable efforts 
to help you get evidence necessary to support your claim.  We 
will try to help you get such things as medical records, 
employment records, or records from other federal agencies.  
You must give us enough information about these records so 
that we can request them from the agency or person who has 
them.  It's still your responsibility to support your claim 
with appropriate evidence."  [Emphasis added.]  This request 
complies with the requirements of 38 C.F.R. § 3.159(b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

The Board finds that the two VCAA letters properly notified 
the veteran of the information, and medical or lay evidence, 
not previously provided to VA that was necessary to 
substantiate the claim, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  

The veteran has not since submitted or identified any 
additional evidence which would have a bearing on the issue 
presented in this case.  Indeed, in letter dated September 
13, 2004 his representative specifically stated that the 
veteran "does not have any additional evidence or argument 
to provide."  The Board has carefully reviewed the record 
and cannot detect any possible evidence outside of the record 
which would have a bearing on the issue to be decided.  
Further, it is clear that the veteran has been amply 
informed, through various communications from VA over the 
lengthy course of this appeal as to what is required of him, 
and it is equally clear that he is fully aware of his 
responsibilities and those of VA.  Because there is no 
indication that there exists any evidence which could be 
obtained which would have an outcome of this case, the VCAA 
is inapplicable for that reason.  See DelaCruz v. Principi, 
15 Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the veteran].

Even though both the July 2004 and the August 2004 VCAA 
letters requested a response within 60 days, they also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b). 

The Board notes that the fact that the veteran's claim was 
then readjudicated in the October 2004 supplemental statement 
of the case, prior to the expiration of the one-year period 
does not render the RO's notice invalid or inadequate.  The 
Veterans Benefits Act of 2003, made effective from November 
9, 2000, specifically addresses this issue and provides that 
nothing in paragraph (1) of 38 U.S.C.A. § 5103 shall be 
construed to prohibit VA from making a decision on a claim 
before the expiration of the one-year period referred to in 
that subsection.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of his claim in 
April 1996.  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  The Board notes, however, that such was a practical 
and legal impossibility, because the initial adjudication of 
the claim pre-dated the enactment of the VCAA in November 
2000 by many years.  The claim was readjudicated, and a 
supplemental statement of the case was provided to the 
veteran in October 2004, following the VCAA notice compliance 
action described above.  Thus, any concerns expressed by the 
Court in Pelegrini as to adjudication of the claim before 
issuance of a VCAA notice letter have been rectified by the 
subsequent readjudication of the claim. 

Moreover, the Court recently held in Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005) that timing 
errors such as this do not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  In Mayfield, the timing-of-notice error was found to 
be sufficiently remedied and cured by subsequent provision of 
notice by the RO, such that the appellant was provided with a 
meaningful opportunity to participate effectively in the 
processing of her claim by VA.  As discussed immediately 
above, the claim was readjudciated after the veteran was 
accorded ample opportunity to respond to VCAA notice.  The 
veteran himself has pointed to no prejudice resulting from 
the timing of the notice.  Therefore, there is no prejudice 
to the veteran in proceeding to consider the claim on the 
merits.

 Based on the above record, the Board concludes that the 
veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim, in 
compliance with the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The record contains extensive VA 
outpatient treatment records; the veteran has indicated that 
he does not receive medical treatment from any other 
provider.  The Board in particular takes note of the fact 
that the veteran's representative has specifically advised VA 
that the veteran did not have any additional evidence or 
argument to provide.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claim.  See 
38 C.F.R. § 3.103 (2004).  He canceled a February 2002  
hearing in Washington, D.C. which was scheduled at his 
request.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Analysis

The veteran is seeking an extraschedular disability rating 
for his service-connected headaches, which are currently 
evaluated as 50 percent disabling under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2004).  This is the schedular maximum 
rating that can be assigned pursuant to that specific 
diagnostic code.

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's headaches are currently rated under 38 C.F.R. § 
4.124a, Diagnostic Code 8100 [migraine] (2004).  Diagnostic 
Code 8100 is deemed by the Board to be the most appropriate, 
primarily because it pertains specifically to the disability 
at issue (persistent headaches) but also because it provides 
specific guidance as to how symptoms of this disability are 
to be evaluated.  The Board can identify nothing in the 
evidence to suggest that another diagnostic code would be 
more appropriate, and the veteran has not requested that 
another diagnostic code should be used.  Accordingly, the 
Board concludes that the veteran is appropriately rated under 
Diagnostic Code 8100.

Specific schedular criteria

The 50 percent rating currently assigned for the veteran's 
service-connected headaches contemplates very frequent, 
completely prostrating, and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2004).  This is the maximum rating that 
can be assigned; Diagnostic Code 8100 does not set forth any 
symptomatology for which a disability rating greater than 50 
percent can be awarded.

Extraschedular rating consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.   With regard to the question of 
entitlement to an increased disability rating for service-
connected headaches, this is the specific and sole matter 
before the Board.

Ordinarily, the VA Schedule for Rating Disabilities 
(38 C.F.R. Part 4) will apply unless there are exceptional or 
unusual factors that would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1) (2004).

There is no evidence that the veteran has been recently 
hospitalized, much less frequently hospitalized, for 
treatment of his service-connected headaches.  

There is also no unusual clinical picture due to the 
headaches.  Review of the evidence shows that he is accorded 
treatment for headaches approximately once per month on an 
outpatient basis, and that he is on medication.  [The Board 
notes in passing that in several of these records the 
question of possible medication addiction is raised by health 
care providers, with concomitant suspicion as to whether the 
frequency of his clinical visits is a product of his attempt 
to obtain additional prescription medicine rather than the 
purported severity of his headaches.]
 
There is also no evidence on file that this disability 
markedly interferes with employment above what is 
contemplated in the currently assigned maximum 50 percent 
rating.  A review of the record shows that the veteran is 77 
years of age and has not worked for many years.  His prior 
employment history was less than stellar.  He was discharged 
from military service as a PFC after 16 years of service, due 
to alcoholism and a personality disorder, not headaches.  His 
subsequent work history was sporadic and marginal.  However, 
the record indicates that this was due, in large measure, to 
alcoholism and psychiatric problems, not to headaches.   
   
The veteran himself has merely contended that his headaches 
"make me unemployable.  I cannot help it that the system 
only rate [sic] them at 50%.  I have nothing more to say 
about this claim."  See Statement in Support of Claim, VA 
Form 21-4138, dated 11 August 2000.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997). In this case, the only 
evidence in support of the veteran's claim for an 
extraschedular rating is his bare, conclusory statement that 
his headaches render him unemployable.  Evidence to the 
contrary consists of clinical evidence which merely shows 
subjective complaints of headaches.  In addition, the record 
is replete with evidence that the veteran's inability to 
secure and retain employment was due to other causes, 
including alcoholism, and not to headaches.  The Board places 
very little weight of probative value on the veteran's self-
serving statements, made in connection with his claim for 
monetary benefits from the government.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].   

While the veteran's headaches no doubt interfere to some 
extent with his potential employability, any such 
interference in employment is reflected in the 50 percent 
disability rating that is currently assigned.  This 
disability rating contemplates significant economic 
inadaptability.  Loss of industrial capacity is the principal 
factor in assigning schedular disability ratings.  See 38 
C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].   

Thus, the Board finds nothing in the record that may be 
termed exceptional or unusual so as to warrant extraschedular 
ratings.  The Board accordingly finds that the veteran's 
disability picture is not unusual or exceptional and does not 
render impractical the application of the regular schedular 
standards.  Therefore, the assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted 
for service-connected headaches.


ORDER

An extraschedular disability rating for service-connected 
headaches, currently evaluated as 50 percent disabling, is 
denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


